 1                                                                     The Honorable Robert S. Lasnik

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
      CHRISTINE DAVID and RODNEY CLURE,
 7    individually and on behalf of all others similarly      Case No. 2:14-CV-00766-RSL
      situated,
 8
                          Plaintiffs,                         ORDER GRANTING STIPULATED
 9                                                            MOTION TO STAY IN LIGHT OF
              v.                                              NOTICE OF PRELIMINARY
10                                                            SETTLEMENT
      BANKERS LIFE AND CASUALTY
11    COMPANY, a foreign corporation,

12                        Defendant.

13
             Having reviewed the Parties’ Stipulated Notice of Preliminary Settlement and Motion To
14
     Stay requesting that the Court vacate the scheduling order and stay the case in light of the Parties’
15
     preliminary settlement, the Court grants the Stipulated Motion for the good cause shown within
16
     and orders as follows:
17
             The current Case Scheduling Order (ECF No. 113) is vacated. All litigation in this action
18
     is stayed until the Parties have filed their motion for approval of the settlement or until otherwise
19
     notified by the Parties of a need to lift the stay.
20
             IT IS SO ORDERED
21
             DATED this 15th day of January, 2019.
22

23                                                                 A
                                                                   Robert S. Lasnik
24                                                                 United States District Judge 
25

26
      ORDER GRANTING STIPULATED MOTION
      TO STAY IN LIGHT OF NOTICE OF PRELIMINARY
      SETTLEMENT - 1                                                            LITTLER MENDELSON, P.C.
                                                                                      One Union Square
      2:14-CV-00766-RSL                                                        600 University Street, Suite 3200
                                                                                   Seattle, WA 98101.3122
                                                                                         206.623.3300
 1

 2   Presented by:
 3
      DATED: January 15, 2019                 DATED: January 15, 2019
 4

 5

 6    s/ Ryan P. Hammond                      s/ Adam J. Berger
      Ryan P. Hammond, WSBA #38888            Adam J. Berger, WSBA #20787
 7    rhammond@littler.com                    berger@sgb-law.com
      LITTLER MENDELSON, P.C.                 Lindsay L. Halm, WSBA #37141
 8    One Union Square                        halm@sgb-law.com
      600 University Street, Suite 3200       Jamal Whitehead, WSBA #39818
 9    Seattle, WA 98101.3122                  whitehead@sgb-law.com
      Phone:        206.623.3300              SCHROETER GOLDMARK & BENDER
10    Fax:          206.447.6965              810 Third Avenue, Suite 500
                                              Seattle, Washington 98104
11                                            Tel: (206) 622-8000
                                              Fax: (206) 682-2305
12    Attorneys for Defendant
13                                            Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26
      ORDER GRANTING STIPULATED MOTION
      TO STAY IN LIGHT OF NOTICE OF PRELIMINARY
      SETTLEMENT - 2                                                LITTLER MENDELSON, P.C.
                                                                          One Union Square
      2:14-CV-00766-RSL                                            600 University Street, Suite 3200
                                                                       Seattle, WA 98101.3122
                                                                             206.623.3300
